DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 13 of the specification, line 13 of paragraph 3, “fastening screw 409” should be “fastening screw 209”; line 15 of paragraph 3, “second hinge arm 200” should be “second hinge part 200”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
In claim 16, lines 10-11, “such that the mounting element is aligned” does not make sense because there is no object to which the mounting element is aligned with.  Further, it is not clear exactly what is defined as “a first mounting direction”.  Note similar errors in claim 17, lines 2-3.
In claim 16, lines 11-12, “the mounting element is adjusted in a guide direction” is not understood.  Specifically, it is not clear what “adjusted” is embraced, structurally and functionally.  Note similar errors in claim 17, line 4.
In claim 16, line 12, “a guide direction of a longitudinal axis” is vague and indefinite, without defining the geometry of the mounting element.
In claim 18, line 2, it is not clear exactly what “a first guide surface” is referring to and how it is related/linked to the guide assembly.  Note similar error in claim 19, line 2.
In claim 32, lines 2-3, it is not clear what is defined as “a pivot connection” between the second hinge part and the mounting element.  Further, it is not clear how the second hinge part can pivot with respect to the mounting element, as both the second hinge part and the mounting element are clamped by a fastening screw (lines 7-8).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-25, 27, 29, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pozzi ‘963 (US 2005/0251963 A1).
Regarding claim 16, as best understood, Pozzi shows a hinge for an item of furniture, comprising a first hinge part (20); a second hinge part (60) including a mounting element (70); a hinged connection (25) pivotably interconnecting the first and second hinge parts; a retaining part (40) configured to be connected to the mounting element in a mounting position; a guide assembly (43, 76) configured to act between the mounting element (70) and the retaining part (40), the guide assembly including a first centering guide (vertical wall of grooved guide 43) aligned with the mounting element in a first mounting direction (parallel to pivot axis 25) when the mounting element is adjusted in a guide direction of a longitudinal axis of the mounting element (insertion direction, see cross-section line III-III of fig. 2) into the retaining part ([0032]-[0034]).

As to claim 18, the guide assembly includes a first guide surface (side surface of matching element 76) extending in an angle to the longitudinal axis of the mounting element ([0034]) to engage the first centering guide.
As to claim 19, the guide assembly includes a second guide surface (top surface of matching element 76) extending in an angle to the longitudinal axis of the mounting element ([0034]) to engage the second centering guide.
As to claim 20, the guide assembly includes opposing guides (43, 43) on the retaining part (40), each of the opposing guides including one each of both the first and second centering guides (vertical wall and top wall of grooved guide 43).  The guide assembly includes centering elements (76, 76) on opposing sides of the mounting element (70), each centering element including one each of both the first and second guide surfaces (side and top surfaces of matching elements 76), 
As to claim 21, the opposing guides (43, 43) defined on the retaining part include guide extensions (walls 42, 42) substantially U-shaped in cross-section (cross-section of grooved guides 43), the guide extensions each partially surrounding one of the centering elements (76, 76) of the mounting element.
As to claim 22, the opposing guides of the retaining part (76, 76) extending I the guide direction and are integrally formed with a fastening portion (base 71) of the retaining part by bending of a sheet metal blank (back wall 73, base 71).
As to claim 23, the hinged connection includes a hinge axis (25), and the first mounting direction extends parallel to the hinge axis (see explanation regarding claim 16 above).
As to claim 24, the second mounting direction extends perpendicularly to the hinge axis (see explanation regarding claim 17 above).
As to claim 25, the guide assembly (43, 43, 76, 76) includes centering elements (76, 76) on opposing sides of the mounting element (70), each centering element including a first guide surface (side surface of matching elements 76, 76) configured to align the mounting element in the first mounting direction (parallel 
As to claim 27, each centering element (76, 76) includes a second guide surface (top surface), the second guide surface being inclined downwardly at an inclination angle in a direction away from the first hinge part (see entire top surface of 76, 76’, and [0033]-[0034]).
As to claim 29, the mounting element (70) has a stop (77); the retaining part (40) has a counter stop (54); the stop rests on the counter stop when the mounting element is in the mounting position on the retaining part (see fig. 4).
As to claim 33, the mounting element (70) includes a base part (71); and the second hinge part (60) includes a plate (61) from which extensions (62) bend off on opposing side of the plate, the extensions extending across the base part of the mounting element on opposing sides of the base part (figs. 2-3). 
As to claim 34, the retaining part (40) includes a fastening portion (50) including a screw receptacle (51) for receiving a screw to fasten the retaining part to the furniture; the retaining part includes at least one bearing piece forming a bearing (end pieces holding hinge pin 48); and a hinge (48) further includes a release element (52) including a latching element (54) pivotably retained on the bearing piece.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzi ‘963.
Pozzi discloses the claimed invention except for the angle between the first guide surfaces being in a range from about 1° to about 10°, or the inclination angle of the second guide surfaces being in a range of about 0.5° to about 5°.  Instead, Pozzi teaches that the first guide surfaces are tapered (side surfaces of 76, see tapered side surfaces in fig. 2, [0033]-[0035]) and that the second guide In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:

US 9,874,049 B1 (McGregor et al.) shows a cup hinge having a damper in the hinge cup, a hinge arm adjustably mount to an overlay plate, the overlay plate is adjustable via an adjusting plate mounted on top of a mounting plate for adjustment.
US 6,675,440 B1 (lautenschlager) shows a hinge for furniture, including a hinge plate having a spring biased latch detachably attached to a base plate.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	cm
February 9, 2022